The petition by the surety B & B Bail Bonds Agency, Inc., for certification for appeal from the Appellate Court (AC 17752) is granted, limited to the following issue:
“Did the Appellate Court properly conclude that the appellant bail bond company, as a nonparty to this criminal action, had no right to appeal from the judgment of the trial court denying its motions for release of bond and for rebate on its bond?”
Carolyn K. Longstreth, assistant state’s attorney, in opposition.
Decided May 7, 1998